Citation Nr: 1700482	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for status post left hip replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and C. P.



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Notably, although the transcript indicates the hearing was held on February 13, 2013, it was, in fact, held on February 13, 2015.

When the case was before the Board in April 2015, it was remanded for further development and adjudicative action.


REMAND

The Veteran's claims were most recently remanded by the Board in April 2015 to obtain more recent VA examinations to evaluate the severity of the Veteran's service-connected disabilities and to obtain outstanding VA treatment records.  The Veteran was provided with a number of VA examinations in July 2015 in compliance with the Board's remand directives.  However, the most recent VA treatment records associated with the evidence before the Board and considered by the RO in the first instance are dated in April 2012.  The Veteran testified at his February 2015 hearing before the Board that he has been receiving ongoing treatment through VA.  Accordingly, on remand, outstanding VA treatment records from April 2012 to the present must be obtained and associated with the evidence of record.

Finally, the Veteran testified at his February 2015 hearing that he was participating in VA's Vocational Rehabilitation and Education program and that he was taking college courses.  On remand, these records must also be obtained and associated with the evidence of record.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include all VA treatment records from April 2012 to the present from the Lake City and Gainesville VAMCs and any other VAMCs where the Veteran has sought treatment.

2.  The RO should also undertake appropriate development to obtain the Veteran's Vocational Rehabilitation and Employment records and associate them with the evidence of record.

3.  The RO should also undertake any other development it deems to be warranted.

4.  Then, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

